Citation Nr: 1455175	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  03-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1956. 

This appeal to the Board of Veterans' Appeals (Board) originated from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2009, in relevant part, the Board granted service connection for left knee arthritis.  Subsequently, in May 2009, when implementing the Board's grant, the RO assigned an initial 10 percent rating for the left knee arthritis retroactively effective from May 1, 2001, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He had a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  And in a September 2010 decision since issued, the Board remanded his claim for a higher initial rating for his left knee arthritis for additional development and consideration. 

The Appeals Management Center (AMC), which did this additional development of his claim for his left knee arthritis, since has issued a decision in April 2011 granting a separate 10 percent rating for left knee ligament instability retroactively effective as of November 18, 2010, coinciding with the date of a VA compensation examination on remand.  The AMC also issued a supplemental statement of the case (SSOC) in April 2011 denying a combined rating higher than 20 percent for the left knee disability, so for both the arthritis and instability.  The 10 percent rating for the arthritis and the 10 percent rating for the instability combine to 20 percent under VA's combined ratings table - 38 C.F.R. § 4.25.  See also VAOGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998), permitting the assignment of these separate ratings for knee arthritis and instability. 

More recently, in August 2011, the Board denied an initial rating higher than 10 percent for the arthritis but, instead, remanded the claim for a higher initial rating for the instability for still further development - namely, for an opinion concerning its severity, especially in terms of whether it is slight, moderate or severe.  Even more recently, in August 2014, and as a consequence, the rating for this instability was increased from 10 to 20 percent as of November 18, 2010, so as of the same retroactive effective date.  The Veteran has continued to appeal for an even higher rating for this instability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings for this disability, unless he expressly indicates otherwise). 

Unfortunately, the Board must once again remand this claim to the Agency of Jurisdiction (AOJ) for still further development and consideration.

This appeal, however, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's left knee instability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, which provides a 10 percent rating for "other" impairment of the knee, including recurrent subluxation or lateral instability, if the resultant disability is "slight".  A 20 percent rating is warranted if "moderate" and a 30 percent rating if "severe".  These descriptive terms are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.


The AMC determined the November 2010 VA examination report was insufficient because the examiner cited no evidence of instability in the conclusion of the examination, but also mentioned objective findings during the examination of instability with X-ray evidence of subluxation of the femoral condyle at the tibial plateau.  There also were indications of a meniscus tear, anterior cruciate ligament (ACL) injury, and positive McMurray's sign, so even other suggestions of instability.  Consequently, the AMC concluded an addendum examination report was required for clarification of whether the Veteran's left knee has instability.  See 38 C.F.R. § 4.2, indicating it is incumbent upon the rating specialist to return the report as inadequate and request this clarification. 

As already alluded to, the Board consequently remanded this claim in August 2011 to obtain this addendum opinion to the report of that November 2010 VA examination.  In the meantime, a February 2011 VA examination report was associated with the claims file.  This February 2011 VA examination confirmed that the Veteran indeed had instability and subluxation of his left knee consistent with an ACL and medial collateral ligament injury.  Moreover, an addendum medical opinion was obtained in April 2014 owing to the Board's remand of this claim regarding the severity of this left knee instability in terms of whether it is slight, moderate or severe.  The examiner indicated the instability is "moderate" based on the report of the February 2011 VA examination, hence, the reason the Veteran's initial rating for this instability was increased from 10 to 20 percent under DC 5257.

The Veteran, however, since has indicated that the left knee instability is now even worse (so perhaps severe).  See his Statement in Support of Claim dated in January 2012 and Informal Hearing Presentation (IHP) from his representative dated in December 2014.  The Veteran as mentioned last underwent an actual VA compensation examination concerning this service-connected left knee instability in February 2011, so nearly 4 years ago.  Therefore, to afford proper consideration of this claim, and given the amount of time since that examination and suggestion of his worsening disability, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA compensation examination reassessing the severity of the Veteran's left knee disability, particularly the instability component.  The claims file, including a complete copy of this remand and those prior, must be made available to the examiner for review of the pertinent medical and other history.  The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on this pending claim.

The examiner is especially asked to comment on the severity of the Veteran's left knee instability in terms of whether it is "slight", "moderate", or "severe". 

The examination should include all diagnostic testing or evaluation needed to make the required determinations.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

